Citation Nr: 0422667	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  02-15 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether a total disability rating based on individual 
unemployability due to service-connected disability is 
permanent for Department of Veterans Affairs purposes.  

2.  Entitlement to Department of Veterans Affairs benefits 
under the provisions of Title 38, U.S.C.A., Chapter 35, 
Survivors' and Dependents' Educational Assistance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970, to include a one-year tour of duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C..  VA will notify the 
veteran if further action is required on his part.  


REMAND

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the recently decided case of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), referred to as Pelegrini II, the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" mandated that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision.  
Further, the statute and regulation provide that, before an 
initial unfavorable AOJ decision is issued on a claim, a 
claimant must be given notice in accordance with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b)(1) (2003).  
Such notice, to be sent via letter, must advise the veteran 
of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  A general form letter, prepared by 
the RO, not specifically addressing the disabilities at 
issue, is not acceptable.  

The RO must indicate which portion of that information and 
evidence, if any, is to be provided by the claimant, and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the veteran.  In Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002), the United States Court of Veterans 
Appeals (Court) noted that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary."  

In the case at hand, the veteran's claim for a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disability was granted by the RO in 
a rating decision dated in June 2002.  The same decision 
denied him VA benefits under the provisions of Title 38, 
U.S.C.A., Chapter 35, Survivors' and Dependents' Educational 
Assistance (hereinafter referred to as Chapter 35 benefits), 
on the basis that his TDIU was not permanent and total for VA 
purposes.  He filed a notice of disagreement with the denial 
of Chapter 35 benefits, and also requested that his TDIU be 
deemed permanent in nature for VA purposes.  

The issue of whether the veteran's TDIU is permanent for VA 
purposes is inextricably intertwined with the issue of his 
eligibility for Chapter 35 benefits.  See Henderson v. West, 
12 Vet. App. 11, 20 (1998), quoting Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) ("where a decision on one issue 
would have a 'significant impact' upon another, and that 
impact in turn 'could render any review by this Court of the 
decision [on the other claim] meaningless and a waste of 
judicial resources,' the two claims are inextricably 
intertwined.").  Therefore, a remand is required for the 
veteran's claim for permanency of his TDIU, based on his sole 
service-connected disability of post-traumatic stress 
disorder (PTSD), rated 70 percent disabling.  Permanency of a 
total rating needs to be determined based on regulatory 
criteria, to include consideration of 38 C.F.R. § 3.340 
(2003).  Although the veteran was sent a VA letter in 
February 2002 pertaining to TDIU, and the statement of the 
case, issued in September 2002, contains the pertinent 
provisions of the VCAA, neither contains the appropriate law 
and regulations pertaining to the permanency of a total 
disability.  Further, it does not appear he was advised of 
the development actions required by the statute.  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio, 16 
Vet. App. at 187.  

Review of the record finds that VA has not fulfilled its duty 
to assist the veteran in support of his claim.  There has not 
been substantial compliance with Pelegrini II in that the 
veteran has not received the VCAA content-complying notice 
nor has there has been proper subsequent VA process.  See 
Pelegrini II, slip op. 10-11.  

Under the circumstances, the Board finds that the veteran has 
not received appropriate notifications needed to met the 
standards required under the above-cited cases.  He has the 
right on remand to VCAA content-complying notice and proper 
subsequent VA process.  Pelegrini II.  In remanding this 
case, the Board is neither explicitly nor implicitly 
requiring the voiding or nullification of any AOJ action or 
decision.  The Board is merely noting that the veteran is 
entitled on remand to VCAA-content-complying notice.  
Pelegrini II.  This violation of due process must be 
addressed before the Board can undertake any action on the 
veteran's claims.  

In addition, other recent decisions of the United States 
Court of Appeals for the Federal Circuit, as well as the 
United States Court of Appeals for Veterans Claims, have 
further addressed shortcomings of VA in its application of 
the VCAA.  

In the case at hand, the Board further observes that the most 
recent VA medical examination for the disability at issue was 
conducted in November 2001, which is almost three years old.  
When the veteran claims that his conditions are worse than 
when originally rated, and the available evidence is too old 
for an adequate evaluation of the veteran's current 
conditions, VA's duty to assist includes providing him with a 
new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 
284 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Under the circumstances, the Board believes that the 
veteran should undergo another VA psychiatric examination in 
order to determine the nature and severity of the service-
connected PTSD, and to obtain a medical opinion, based on 
that examination and review of the entire record, as to the 
permanence of the total disability or potential for 
improvement.  

Further, it would be helpful if the veteran underwent a 
social and industrial survey to assist in evaluating the 
veteran's social and industrial impairment due to his PTSD 
and assessing his potential for improved social functioning 
and employment.  Although the veteran maintains he as not 
maintained employment since 1991, there is evidence of record 
that he was maintaining employment up to the time he 
sustained a heart attack in 1996.  The record also shows that 
he had worked for many years for a railroad; however, there 
is no indication of record whether he is receiving a railroad 
retirement or Social Security Administration (SSA) disability 
benefits.  He should be asked if his is receiving such 
retirement or SSA benefits and, if so, copies of the 
appropriate records should be obtained and incorporated with 
his VA claims file.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claims on 
appeal.  A general form letter, prepared 
by the RO, not specifically addressing 
benefits and entitlements at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be provided 
by the veteran and which part, if any, VA 
will attempt to obtain on behalf of the 
veteran.  

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and private, 
who treated him for PTSD.  After securing 
the necessary releases, the RO should 
obtain copies of those records not 
already in the claims file and have them 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
representative are to be notified of 
unsuccessful efforts in this regard.  

3.  The RO should contact the veteran and 
determine if he is, or was, receiving 
either railroad retirement or SSA 
disability benefits.  If so, copies of 
supporting medical documents for his 
award of railroad retirement benefits, to 
include the basis for receipt of those 
benefits, are to be obtained.  If he is, 
or was, receiving SSA disability 
benefits, the RO should obtain from the 
SSA copies of the records pertinent to 
the veteran's claim for Social Security 
disability benefits, to include any 
administrative law judge's opinion, as 
well as the medical records relied upon 
concerning that claim.  The requested 
records are to be incorporated with the 
veteran's claims file.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file 
and the veteran and his representative 
should be so notified. 

4. The RO is to schedule the veteran for 
a social and industrial survey to obtain 
a concise and relevant social base that 
will assist VA in evaluating the 
veteran's social and industrial 
impairment, and in assessing his 
potential for improved social functioning 
and employment.  The veteran's claims 
file is to be made available to the 
social worker for review in this case.  
The social worker should be requested to 
evaluate the data obtained and describe, 
in detail, the degree of social, 
psychological, and industrial impairment 
due to the veteran's PTSD.  Also, the 
social worker should offer an opinion as 
whether it is at least as likely as not 
that the veteran's service-connected 
PTSD, alone, precludes employment.  The 
veteran's claims file is to be made 
available to the social worker conducting 
the social and industrial survey.  The 
social worker's report is to be added to 
the veteran's claims file. 

5.  After the above-mentioned development 
has been accomplished, the RO should 
schedule the veteran to undergo a 
comprehensive VA examination by a 
psychiatrist to determine the nature and 
severity of the veteran's service-
connected PTSD.  It is imperative that 
the claims folder, containing all 
evidence relevant to the case (including 
a copy of this REMAND and the social and 
industrial survey referenced above) be 
provided to the VA psychiatrist who is 
designated to examine the veteran, so 
that the examiner can review the 
veteran's pertinent medical history and 
circumstances.  All appropriate tests and 
studies should be conducted, and all 
clinical findings should be reported in 
detail.  In reporting such findings, the 
examiner should specifically address the 
criteria for evaluating service-connected 
PTSD as to the effect it has on the 
veteran's occupational and social 
impairment, to include the prognosis of 
the disability and for the examining 
psychiatrist to offer a medical opinion, 
based on the examination and review of 
the entire record, as to whether it is at 
least as likely as not that the PTSD is 
of such severity as to permanently render 
it impossible for the veteran to follow a 
substantially gainful occupation.  The 
examiner must provide a multi-axial 
assessment, including assignment of a 
Global Assessment of Functioning (GAF) 
score; an explanation of what the score 
represents; and the percentage of the 
score representing impairment due solely 
to PTSD.  The typewritten examination 
report should include all examination 
results along with the rationale 
underlying all opinions expressed and 
conclusions reached, citing, if 
necessary, to specific evidence in the 
record, and should be associated with the 
other evidence on file in the veteran's 
claims folder.  

Prior to the examination, the claims 
folder, to include the service medical 
records and social survey report, must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the examiner's report.  

6.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification 
provisions and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  Thereafter, the RO should 
readjudicate the claims currently on 
appeal.  The RO is advised that they are 
to make determinations on the issues 
currently being remanded based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


